            Case 2:13-cr-00025-JAD-VCF Document 9 Filed 11/16/20 Page 1 of 1




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:13-cr-25-JAD-VCF

4                   Plaintiff,                          Order Granting Motion to
                                                        Dismiss the Indictment
5           v.

6    SALVADOR ANDRES CHICAS,

7                   Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Salvador Andres Chicas.

11                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
12
                                                        s/Richard Anthony Lopez
13                                                      RICHARD ANTHONY LOPEZ
                                                        Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed as to Defendant Salvador Andres Chicas, it is hereby ordered

17   that the warrant for his arrest, issued January 16, 2013, is quashed. In addition, there is no

18   longer reason to keep this case under seal. Accordingly, it is hereby ordered that this case,

19   including the Criminal Indictment, be unsealed.

20          DATED this 16th day of November, 2020.

21

22
                                                HONORABLE JENNIFER A. DORSEY
23                                               UNITED STATES DISTRICT JUDGE

24
